Citation Nr: 0903857	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-28 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a total rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1984 to June 
1984 and from March 1988 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 decision of the 
Department of Veterans Affairs (VA), Regional Offices (RO) in 
San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).  Further, as in 
the present case, disabilities of one or both lower 
extremities, including bilateral factor, will be considered 
as one disability.  See 38 C.F.R. § 4.16(a)(1).  

The Board notes that the San Diego VARO denied the veteran's 
claims for entitlement to service connection for a low back 
condition, bilateral hearing loss, frequent flu as due to 
undiagnosed illness, viral syndrome, upper respiratory 
infection, pharyngitis, gastroenteritis, and dizziness as due 
to undiagnosed illness in ratings decisions dated May 2002, 
January 1999, and July 1997.  Thereafter, in a report dated 
in May 2004, a VA examiner stated that the veteran's problem 
with dizziness due to undiagnosed illness could be related to 
Gulf War syndrome.  However, the examiner indcated that 
additional testing was needed to rule out Meniere's syndrome 
or other otology-related disorders.  

A report of examination will be accepted as an informal claim 
for benefits if the report relates to a disability which may 
establish entitlement.  See 38 C.F.R. § 3.157 (2008).  
Therefore, the Board will treat the May 2004 VA examination 
report as an application to reopen the veteran's claim of 
service connection for dizziness as due to an undiagnosed 
illness.  The Board recognizes that the normal course of 
action would be to dispose of the issue of entitlement to 
whether new and material evidence has been submitted to 
reopen the claim for service connection for dizziness by 
referring it to the RO in the Introduction of the decision.  
However, such action is not possible in this case.

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The claim of 
entitlement to a TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  The 
determination regarding the remanded issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for dizziness due to an 
undiagnosed illness could impact the veteran's TDIU claim.  
The Board therefore finds these issues to be inextricably 
intertwined.  

In addition to the foregoing, the Board notes that the 
veteran has not been afforded a VA compensation and pension 
examination addressing the severity of his service-connected 
disabilities in almost five years.  While he was afforded VA 
examination in May 2004, recent medical records and 
statements from the veteran reflect possible worsening of 
these disabilities since the last examination.  Accordingly, 
the Board finds that an examination is necessary.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  Adjudicate the veteran's informal 
petition to reopen the claim of service 
connection for dizziness due to an 
undiagnosed illness.  

2.  Contact the veteran and ask that he 
provide the name(s) of all VA and non-VA 
health care providers that have treated 
him for his migraine headaches, major 
depression, bilateral knee disability, 
tinnitus, status post wart removal or 
hepatitis C since 2004.  The identified 
records should be obtained.  Any negative 
development should annotated into the 
record.

3.  The AMC should schedule the veteran 
for an examination in order to determine 
the current severity of the service-
connected knee disabilities, migraine 
headaches, hepatitis C, status post wart 
removal, and depression.  The veteran's 
VA claims folder should be forwarded to 
the examiner for review in connection 
with the examination.  The report of the 
examination should be associated with the 
veteran's VA claims folder.  The examiner 
must comment on the effect the veteran's 
service connected disabilities would have 
on his ability to obtain and maintain 
gainful employment.

4.  The AMC should then readjudicate the 
veteran's claim of entitlement to service 
connection for TDIU, which should include 
consideration of veteran's claim for 
service connection for dizziness if 
appropriate.  If the benefits sought on 
appeal remain denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
